DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendments received October 31, 2019 are acknowledged.

Claims 1-26 have been canceled.
Claims 27-49 have been added.

Claims 27-49 are pending in the instant application.


Information Disclosure Statement
The IDS form received 10/31/2019 is acknowledged and the references cited therein have been considered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins and in this same case, the court stated:    
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     
The court has further stated that “Adequate written description requires a precise Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002).  Additionally, in regard to antibodies the courts have ruled that knowledge of the specific structure of the antibody itself that is being claimed is required rather than just a description of the antigen as can be seen in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen, Inc, v. Sanofi No.17-1480 (Fed. Cir. 2017).
Applicant has broadly claimed methods of administering an “anti-factor XII antibody” and a “C1-inhibitor” for the purpose of treating hereditary angioedema.  It should be noted that as per guidance in the specification, the recitation of “anti-FXII antibody” and “C1-inhibitor” in the independent claim are examples of reagents claimed by function alone as this functional activity is not tied to any specific structure.  For example, on page 44 the term C1-INH is taught as comprising “native serine protease inhibitors or active fragments thereof from human or animal or can comprise recombinant peptides, synthetic peptides, peptide mimetics, or peptide fragments that provide similar functional properties”.  It should be noted that a “peptide mimetic” do not necessarily share any amount of sequence/structure with the native polypeptide and that the functional properties of the genus of C1-inhibitors is unclear as they must have “similar” functional properties but guidance as to what is or is not “similar” does not appear to be provided.  Thus while the specification does provide information on some species within C1-inhibitors the guidance of the specification clearly indicates that the term is to be read much more broadly that the specific species to which applicant has made reference to by way of patent publications.  Therefore, while artisans would reasonably conclude that applicant was in possession of a few members of the genus of C1-inhibitors said artisans would not reasonably conclude that applicant was in possession of the entire genus or even a representative number of species as all of the disclosed species appear to share structural similarities to native human C1-INH while by applicant’s use of the term anything with “similar” functional activity which arises by any and all possible structures are to be considered as members.  Thus there does not appear to be reasonable correlation between structure and the function of C1 inhibitors 
Similarly, page 34 provides guidance concerning “anti-FXII antibodies” indicating that the term “includes antibodies that bind to and/or inhibit either or both of the zymogen of FXII and the activated protein (FXIIa), including the FXIIa alpha and FXII beta cleavage fragments”.  Notably, anti-FXII antibodies include, but are not limited to, those that act as inhibitors of FXII.  However, based upon the applicant’s proposed mechanism of action and what is known in the art regarding the role of FXII activation in hereditary angioedema, it appears that in order to have the functional property of being effective in treating angioedema, anti-FXII antibodies must a) bind FXII and b) inhibit the activity of FXII rather than simply bind FXII as is presently recited.  It should also be noted that prophetic example 4 indicates that the known inhibitory antibody 3F7 will be used.  Therefore, it appears that the property of simply binding to FXII while necessary is insufficient for treating angioedema and thus only inhibitory anti-FXII antibodies reasonably have the functional property of treating angioedema.   
With regard to anti-FXII antibodies, the instant specification does disclose the 3F7 antibody as well as other anti-FXII antibodies known in the prior art (see pages 34-39 and Table 1).  It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection, of record on page 13 of the 10/31/19 IDS). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982, of record on page 13 of the 10/31/19 IDS).  Note that apart from claim 29 which recites biological sequences which are to be present in the administered antibody, all other claims identify the administered antibody only by what it binds (i.e. it binds to FXII).
As mentioned above, the courts have ruled that sufficient written description for AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017).  In AbbVie the court held that even though applicant had made a large number of antibodies, they were all derivatives of a starting clone and thus were not representative of the full breadth of the genus of the structures of antibodies which bound the recited antigen. In Amgen, the court indicated that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.  It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states:
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.            
In the instant application, applicant does not appear to have mad any new anti-FXII antibodies.  However, as can be seen by inspection of pages 34-39, applicant has not limited the term “anti-FXII antibodies” to only those pre-existing in the art at the time of filing, nor as discussed above is the term defined as encompassing only those antibodies which are inhibitors of FXII activity.  The breadth of structures encompassed by the instant claim language is reinforced by the fact that while the art recognizes that six non-degenerate CDR sequences is the minimum amount of structure needed for maintenance of functional activity, applicant has recited antibodies with less that this minimum amount of structure as can be seen in claim 29.  Specifically, while claim 29 
Given that as discussed above, artisans would not reasonably conclude that applicant was in possession of the full breadth of “C1-inhibitors” and “anti-FXII antibodies” at the time the instant application was filed, logically applicant was not in possession of methods which require administration of these products at the time the instant invention was filed.          



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 27, 30-32, and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nieswandt et al. (US 2008/0254039).
Nieswandt et al. disclose that compositions comprising factor XII inhibitors are to be used to treat conditions characterized by thrombus formation (see entire document, particularly the abstract, paragraphs [0002], and the claims).  Thrombotic conditions treated include hereditary angioedema (see particularly paragraph [0011]) and the compositions used include an anti-Factor XII antibody and the protease inhibitor C1 inhibitor (see particularly the abstract, paragraphs [0008-0016] and claims 17-31, particularly claim 24).  Intravenous administration is disclosed (see particularly paragraph [0018]).    Antibodies contain the half-life enhancing polypeptide known as “Fc” which is joined to the variable domains by the hinge region which is a flexible polypeptide sequence that acts as a linker between the antigen binding and Fc domains.  It should be noted that the instant claims recite that the active agents are administered either at the same time (claim 37) or sequentially (claim 38), with either agent being recited as administered first (and as such there is no preferred order of administration as all are claimed).  Note that term “sequentially” simply indicates that an interval of time has passed, with dependent claims such as 39 providing guidance as to the time interval between “sequential” administrations.    Thus, all that is required of independent claim 27 is that both agents are administered to the patient as all possible orders (i.e. together, A first, B first) as all possible time intervals are encompassed by the inventions as presently recited in the dependent claims.  Further, it should be pointed out that Nieswandt et al. discuss administration to patients having clinically defined diseases and disorders, and given that these diseases (and indeed almost all clinical diseases) are diagnosed after the patient displays the clinical signs and symptoms of the disease in question, administration necessarily occurs after development of the disorder.  Administration of FXII inhibitors is disclosed as being performed via a variety of routes and doses including continuous intravenous infusion (see particularly paragraphs [0017-0020]), and that inhibition of FXII inhibits thrombosis 
Therefore, the prior art anticipates the instant claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28 and 39-49 are rejected under 35 U.S.C. 103 as being unpatentable over  Nieswandt et al. (US 2008/0254039) in view of Mannesse et al. (WO 2007/073186).
The teachings of Nieswandt et al. have been discussed above.  These teachings differ from the instant claimed invention in that the source and dosing of C1 inhibitor is not specified.
Mannesse et al. disclose the production of recombinant human C1 inhibitor (C1-INH) and its administration to treat thrombotic conditions (see entire document, particularly the abstract, claims and pages 1 and 11).  Notably, they disclose that their C1-INH  has the advantageous property of working better than plasma-derived C1-INH 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed that the C1-INH of Mannesse et al. could be used in the methods of Nieswandt et al. The ordinary artisan would have been motivated to do so in order to gain the advantage of an increased window of therapeutic activity post-injury for the C1-INH of Mannesse et al. as compared to other forms known in the art as taught by Mannesse et al.  Such an increased window of efficacy would allow for later administration something that is clinically useful as patients who develop for example stroke or myocardial infarction typically need to be transported to a hospital to begin treatment such that it is difficult for an artisan to administer the drug immediately after the clinical insult occurs.  Also, it should appreciated that claim  language such as “up to 10 days after” is a range that encompasses all times from immediately following the insult to 240 hours later, and therefore any teaching of immediate administration would necessarily lie within such a range.    
It should be noted that the times and doses presented in the instant claimed treatment protocol are broad and that the cited prior art clearly indicates that identifying doses and times can be done by routine optimization.  Indeed, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also note that since the drugs in use are taught for treating thrombotic conditions, determining an optimal dosing protocol is optimization of a results effective variable wherein the variable is the dose and time and the result is the clinical condition of the patient.  It should be noted that the instant application does not have data from a working example supporting the .


Claims 28 and 39-49 are rejected under 35 U.S.C. 103 as being unpatentable over  Nieswandt et al. (US 2008/0254039) in view of Gower et al.
The teachings of Nieswandt et al. have been discussed above.  These teachings differ from the instant claimed invention in that the source and dosing of C1 inhibitor is not specified.
Gower et al. disclose that hereditary angioedema is an autosomal dominant disease caused by a deficiency of C1 esterase inhibitor, and that it is clinically treated by administration of exogenous C1 esterase inhibitor (i.e. C1-INH, see entire document, particularly the abstract and page S9).  It is disclosed that exogenous C1-INH sourced from human plasma is commercially available and has been granted government regulatory approval in many countries for the treatment of hereditary angioedema (see particularly pages S14 and S15).  Notably, administration of C1-INH is suitable both for treatment of acute incidents as well as for prophylactic therapy (see particularly Table 1 as well as page S12).  The manifestations and severity of hereditary angioedema are highly variable and thus Gower et al. teach that individualized care is required to best meet the needs of the patient, and that on-demand therapy for attacks with C1-INH is often used (see particularly the abstract, the paragraph spanning pages S11 and S12, and pages S15 and s19).        
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed that the human plasma derived C1-INH could be used in the methods of Nieswandt et al. The ordinary artisan would have been motivated to do so as such products are commercially available and have been given regulatory approval for the treatment of hereditary angioedema in many countries as taught by Gower et al.  As taught by Gower et al., C1-INH administration is often performed to treat acute symptoms of angioedema even if the patient is also receiving prophylactic therapy.  Also, it should appreciated that claim  language such as “up to 10 days after” is a range that encompasses all times from immediately following the insult 
It should be noted that the times and doses presented in the instant claimed treatment protocol are broad and that the cited prior art clearly indicates that identifying doses and times can be done by routine optimization.  Further, given the clinical heterogeneity in the symptoms and severity of angioedema artisans would expect to need to tailor their treatment protocols to best meet the needs of their patients as is taught by Gower et al.  Further, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also note that since the drugs in use are taught for treating hereditary angioedema, determining an optimal dosing protocol is optimization of a results effective variable wherein the variable is the dose and time and the result is the clinical condition of the patient.  It should be noted that the instant application does not have data from a working example supporting the invention as presently claimed and that there is no evidence that the claimed doses and time intervals were arrived at using anything other than routine optimization.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039 in view of Mannesse et al. (WO 2007/073186) as applied to claims 28 and 39-49 above, and further in view of Panousis et al. (WO 2013/014092) 
The inventions rendered obvious by the teachings of Nieswandt et al. in view of Mannesse et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies (see particularly paragraph [0009] and claim 19 of Nieswandt et al.), they do not disclose the 3F7 antibody (VH of SEQ ID NO:6, VL of SEQ ID NO:7, CDRs of SEQ ID NOs:8, 9, 11, 13, 14, and 15, see Table 1 of the instant specification).
Panousis et al. disclose the 3F7 anti-FXII antibody and its use in treating thrombotic conditions including hereditary angioedema (see entire document, particularly the abstract, pages 9-11 and the claims).  This antibody has the advantage 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to substitute the anti-FXII antibodies used in the methods rendered obvious by the teachings of Nieswandt et al. and Mannesse et al. with those of Panousis et al. when practicing methods of treating thrombotic conditions such as hereditary angioedema.  The ordinary artisan would have been motivated to do so in order to gain the advantages of high activity, low bleeding risk, non-immunogenicity, and long half-life as compared to other anti-FXII antibodies as taught by Panousis et al.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039 in view of Gower et al. as applied to claims 28 and 39-49 above, and further in view of Panousis et al. (WO 2013/014092) 
The inventions rendered obvious by the teachings of Nieswandt et al. in view of Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies (see particularly paragraph [0009] and claim 19 of Nieswandt et al.), they do not disclose the 3F7 antibody (VH of SEQ ID NO:6, VL of SEQ ID NO:7, CDRs of SEQ ID NOs:8, 9, 11, 13, 14, and 15, see Table 1 of the instant specification).
Panousis et al. disclose the 3F7 anti-FXII antibody and its use in treating thrombotic conditions including hereditary angioedema (see entire document, particularly the abstract, pages 9-11 and the claims).  This antibody has the advantage of having high inhibitory activity, not increasing bleeding risk, being non-immunogenic, and as having a long half-life as compared to prior art anti-FXII antibodies (see most 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to substitute the anti-FXII antibodies used in the methods rendered obvious by the teachings of Nieswandt et al. and Gower et al. with those of Panousis et al. when practicing methods of treating hereditary angioedema.  The ordinary artisan would have been motivated to do so in order to gain the advantages of high activity, low bleeding risk, non-immunogenicity, and long half-life as compared to other anti-FXII antibodies as taught by Panousis et al.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039) in view of Mannesse et al. (WO 2007/073186) as applied to claims 28 and 39-49 above, and further in view of Ballance et al. (WO 01/79271).
The inventions rendered obvious by Nieswandt et al. and Mannesse et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies, they do not disclose such antibodies as being joined to albumin.
Balance et al. disclose methods of making albumin fusion proteins (see entire document, particularly the abstract and claims). Such fusion proteins are disclosed as having the advantages of increased half-life in vivo as well as increased storage lifetimes due to the increased stability of the fusion protein as compared to polypeptide in the absence of albumin (see particularly page 2). Antibodies are disclosed as being a polypeptide to which albumin can be fused to increase its half-life (see particularly claim 8 as well as pages 2, 6, and 9). Such fusion proteins are also disclosed as having peptide linkers between the polypeptide domains (see particularly page 54).
Therefore, it would have been obvious to modify the anti-FXII antibodies used in the methods of Nieswandt et al. and Mannesse et al. to include an albumin domain. .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039) in view of Gower et al. as applied to claims 28 and 39-49  above, and further in view of Ballance et al. (WO 01/79271).
The inventions rendered obvious by Nieswandt et al. and Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies, they do not disclose such antibodies as being joined to albumin.
Balance et al. disclose methods of making albumin fusion proteins (see entire document, particularly the abstract and claims). Such fusion proteins are disclosed as having the advantages of increased half-life in vivo as well as increased storage lifetimes due to the increased stability of the fusion protein as compared to polypeptide in the absence of albumin (see particularly page 2). Antibodies are disclosed as being a polypeptide to which albumin can be fused to increase its half-life (see particularly claim 8 as well as pages 2, 6, and 9). Such fusion proteins are also disclosed as having peptide linkers between the polypeptide domains (see particularly page 54).
Therefore, it would have been obvious to modify the anti-FXII antibodies used in the methods of Nieswandt et al. and Gower et al. to include an albumin domain. Motivation to do so comes from the fact that antibodies thus modified will enjoy enhanced stability as compared to unmodified antibodies which will increase in vivo half-life and storage life as disclosed by Ballance et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-32 and 34-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,513,560 in view of Gower et al. 
The claims of the ‘560 patent recite administering antibodies identified via SEQ ID number that bind to and inhibit the activity of FXII for the purpose of treating hereditary angioedema (see all issued claims).  Such antibodies are further recited as being IgG (see for example issued claims 20 and 21).  It should be noted that the sequences recited in the issued claims match those of instant claim 29 (see provided sequence alignments).  The issued claims differ from the invention as presently claimed in that while the issued claims do recite treating hereditary angioedema by administering anti-FXII antibodies, the issued claims do not further indicate that C1-INH is also to be administered to the same hereditary angioedema patient.      
Gower et al. disclose that hereditary angioedema is an autosomal dominant disease caused by a deficiency of C1 esterase inhibitor, and that it is clinically treated 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed to treat hereditary angioedema by administering both an inhibitory anti-FXII antibody and C1-INH to a patient as each is taught separately for use in treating the same condition.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions (each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Artisans would enjoy a reasonable expectation of success in modifying the issued antibody administration methods to include C1-INH as administration of C1-INH has long been in clinical human use for on-demand/acute and prophylactic treatment of hereditary angioedema as discussed by Gower et al.  It is true that the issued claims do not recite any specific doses or times concerning administration, but the courts have long decided "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, as taught by Gower et al. physicians are well aware of the need to alter treatment protocols to best meet the needs of hereditary angioedema patients and thus routinely engage in such optimization.  Further, since the drugs C1-INH and inhibitory anti-FXII antibodies are .

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,513,560 in view of Gower et al. as applied to claims 27-32 and 34-49 above, and further in view of Ballance et al. (WO 01/79271).
The inventions rendered obvious by the issued claims and Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies, they do not disclose such antibodies as being joined to albumin.
Balance et al. disclose methods of making albumin fusion proteins (see entire document, particularly the abstract and claims). Such fusion proteins are disclosed as having the advantages of increased half-life in vivo as well as increased storage lifetimes due to the increased stability of the fusion protein as compared to polypeptide in the absence of albumin (see particularly page 2). Antibodies are disclosed as being a polypeptide to which albumin can be fused to increase its half-life (see particularly claim 8 as well as pages 2, 6, and 9). Such fusion proteins are also disclosed as having peptide linkers between the polypeptide domains (see particularly page 54).
Therefore, it would have been obvious to modify the anti-FXII antibodies used in the methods rendered obvious by the combination of the issued claims and Gover et al. to include an albumin domain. Motivation to do so comes from the fact that antibodies thus modified will enjoy enhanced stability as compared to unmodified antibodies which will increase in vivo half-life and storage life as disclosed by Ballance et al.

Claims 27, 28, and 34-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,715,672 in view of Gower et al. 

Gower et al. disclose that hereditary angioedema is an autosomal dominant disease caused by a deficiency of C1 esterase inhibitor, and that it is clinically treated by administration of exogenous C1 esterase inhibitor (i.e. C1-INH, see entire document, particularly the abstract and page S9).  It is disclosed that exogenous C1-INH sourced from human plasma is commercially available and has been granted government regulatory approval in many countries for the treatment of hereditary angioedema (see particularly pages S14 and S15).  Notably, administration of C1-INH is suitable both for treatment of acute incidents as well as for prophylactic therapy (see particularly Table 1 as well as page S12).  The manifestations and severity of hereditary angioedema are highly variable and thus Gower et al. teach that individualized care is required to best meet the needs of the patient, and that on-demand therapy for attacks with C1-INH is often used (see particularly the abstract, the paragraph spanning pages S11 and S12, and pages S15 and s19).        
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed to treat hereditary angioedema by administering both an inhibitory anti-FXII antibody and C1-INH to a patient as each is taught separately for use in treating the same condition.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions (each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Artisans would enjoy a reasonable expectation of success in modifying the issued antibody In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, as taught by Gower et al. physicians are well aware of the need to alter treatment protocols to best meet the needs of hereditary angioedema patients and thus routinely engage in such optimization.  Further, since the drugs C1-INH and inhibitory anti-FXII antibodies are taught for treating hereditary angioedema, determining an optimal dosing protocol is optimization of a results effective variable wherein the variable is the dose and time and the result is the clinical condition of the patient.  It should be noted that the instant application does not have data from a working example supporting the invention as presently claimed and that there is no evidence that the claimed doses and time intervals were arrived at using anything other than routine optimization.

It should be noted that while the instant application has no inventors in common with the ‘672 patent, both the instant application and issued patent appear to be commonly assigned to CSL Behering GmbH.  If such information is incorrect, applicant is invited to submit evidence concerning the correct assignment as part of any rebuttal to this rejection.   


Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,715,672 in view of Gower et al. as applied to claims 27, 28, and 34-49 above, and further in view of Panousis et al. (WO 2013/014092) 
The inventions rendered obvious by the teachings of the ‘672 patent in view of Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies to treat hereditary angioedema, they do not disclose the 
Panousis et al. disclose the 3F7 anti-FXII antibody and its use in treating thrombotic conditions including hereditary angioedema (see entire document, particularly the abstract, pages 9-11 and the claims).  This antibody has the advantage of having high inhibitory activity, not increasing bleeding risk, being non-immunogenic, and as having a long half-life as compared to prior art anti-FXII antibodies (see most particularly page 7).  IgG is disclosed as being the preferred isotype for anti-FXII antibodies (see particularly page 21 as well as example 3).  Antibody doses which lie within the ranges recited in the instant claims, including the use of multiple doses are disclosed (see particularly pages 34-35) and also that it is routine for artisans to determine effective dosing strategies as no undue experimentation is required (see especially lines 22-26 of page 34).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to substitute the anti-FXII antibodies used in the methods rendered obvious by the teachings of the ‘672 patent and Gower et al. with those of Panousis et al. when practicing methods of treating thrombotic conditions such as hereditary angioedema.  The ordinary artisan would have been motivated to do so in order to gain the advantages of high activity, low bleeding risk, non-immunogenicity, and long half-life as compared to other anti-FXII antibodies as taught by Panousis et al.


Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,715,672 in view of Gower et al. and in view of Panousis et al. (WO 2013/014092) as applied to claims 27-32 and 34-49 above, and further in view of and further in view of Ballance et al. (WO 01/79271).
The inventions rendered obvious by the issued claims and Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies, they do not disclose such antibodies as being joined to albumin.
Balance et al. disclose methods of making albumin fusion proteins (see entire document, particularly the abstract and claims). Such fusion proteins are disclosed as 
Therefore, it would have been obvious to modify the anti-FXII antibodies used in the methods rendered obvious by the combination of the cited art to include an albumin domain. Motivation to do so comes from the fact that antibodies thus modified will enjoy enhanced stability as compared to unmodified antibodies which will increase in vivo half-life and storage life as disclosed by Ballance et al.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644